   Case 2:14-cv-00601-MHT-JTA Document 3275 Filed 06/08/21 Page 1 of 5




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
      Plaintiffs,                   )
                                    )      CIVIL ACTION NO.
      v.                            )       2:14cv601-MHT
                                    )            (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
      Defendants.                   )

                                 ORDER

    Now before the court is the question of whether two

distinct categories of documents should be treated as

confidential and be made subject to the court’s standing

protective    order     (Doc.    266):     (1)   the    psychological

autopsies    produced      regarding      inmates      who    committed

suicide while in ADOC custody and (2) documents related

to and potentially underlying those autopsies, including

internal emails and notes compiled by Dr. Edward Kern,

ADOC’s Director of Psychiatry.
     Case 2:14-cv-00601-MHT-JTA Document 3275 Filed 06/08/21 Page 2 of 5




       The plaintiffs have represented to the court that

they     do   not    object     to    treating     the     psychological

autopsies as confidential.            See Pls.’ Response Regarding

Psychological Autopsies (Doc. 3265).                     The court also

notes that the rationale underlying its prior decision

to treat quality-assurance documents produced by ADOC’s

previous mental-health provider as confidential would

apply squarely to the psychological autopsies, which are

very similar.         See Dunn v. Dunn, 163 F. Supp. 3d 1196

(2016).          Therefore,       the     court     will     treat         the

psychological autopsies as confidential.

       The parties disagree, however, about whether other

documents, including internal emails and notes, should

be treated as confidential.                 See State’s Summary of

Arguments Regarding Applicability of Protective Order

(Doc.      3269);      Pls.’     Response       Regarding       Documents

Underlying Psychological Autopsies (Doc. 3270).                            The

plaintiffs          acknowledge          that     interview         notes,

transcripts, and other documents that contain the kind

of     self-critical        analysis      typically        found     in     a


                                     2
      Case 2:14-cv-00601-MHT-JTA Document 3275 Filed 06/08/21 Page 3 of 5




psychological autopsy should also be deemed confidential.

See Pls.’ Response (Doc. 3270) at 3.               However, they argue

that any factual statements contained in such documents,

as well as any other documents that may be related to or

underly the psychological autopsies but do not contain

such analysis, should be made part of the public record.

See     id.       The    defendants       agree    that    any    document

containing        self-critical        analysis       should      be   kept

confidential, but they define that category more broadly

to include not only psychological autopsies and other

quality assessments but also “notes or emails authored

by    mental-health       care    providers       and/or   employees        of

ADOC’s Office of Health Services.”                  State’s Summary of

Arguments (Doc. 3269) at 4.

       The    court     agrees    that     any    document       containing

self-critical         analysis    should     remain    confidential         to

ensure that individuals will be candid during the review.

However, the court cannot find that this concern applies

with the same force to every note or email authored by a

mental-health care provider or member of ADOC staff.


                                      3
      Case 2:14-cv-00601-MHT-JTA Document 3275 Filed 06/08/21 Page 4 of 5




While purely factual statements or things written in the

regular course of business may be used as part of a

self-critical review process, the concern about ensuring

candidness       is       less    applicable         to   them.        The    court

concludes that the confidentiality concerns that apply

to these sorts of materials are outweighed by the vital

interest of the people of Alabama in learning about the

operations of their Department of Corrections. Moreover,

the court remains concerned about the lack of a limiting

principle.       The defendants’ definition of ‘self-critical

analysis’       is    very       broad,    and      finding     that    all    such

documents       should       be     treated         as    confidential        risks

sweeping in almost any document produced by ADOC.                             Thus,

the     court    will      assess     these         documents     as    they    are

introduced           to      determine           whether        they     contain

self-critical analysis.                   Any document that the court

determines does not contain such analysis will not be

treated as confidential.

                                              ***

       Accordingly, it is ORDERED that:


                                          4
   Case 2:14-cv-00601-MHT-JTA Document 3275 Filed 06/08/21 Page 5 of 5




    (1) The psychological autopsies will be considered

confidential and subject to the court’s protective order

(Doc. 266).

    (2) The court will determine on a case-by-case basis

whether    documents       related      to    or     underlying          the

psychological autopsies contain self-critical analysis

and should be treated as confidential.

    (3) Tomorrow morning, the court plans to take up the

question of whether the exhibits about which defendants

have already raised an objection (Plaintiffs’ Exhibits

3267 and 4119) should be treated as confidential.                        The

parties   should     be   prepared     to    discuss    whether     each

exhibit contains self-critical analysis.

    DONE, this the 8th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   5
